Case 1-17-01005-ess   Doc 246-5   Filed 07/13/20   Entered 07/13/20 15:04:45



                                                                         Page 1

  1      UNITED STATES BANKRUPTCY COURT

  2      EASTERN DISTRICT OF NEW YORK

  3      Case No. 1-16-40809-ess

  4      Adv. Case No. 1-17-01005-ess

  5      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

  6      In the Matter of:

  7

  8      TASHANNA B. GOLDEN,

  9

 10                   Debtor.

 11      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

 12      TASHANNA B. GOLDEN,

 13                        Plaintiff,

 14                   v.

 15      NATIONAL COLLEGIATE TRUST et al.,

 16                        Defendants.

 17      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

 18

 19

 20                        United States Bankruptcy Court

 21                        271-C Cadman Plaza East

 22                        Brooklyn, NY 11201

 23

 24                        April 9, 2018

 25                        11:24 AM

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                      516-608-2400
Case 1-17-01005-ess   Doc 246-5   Filed 07/13/20   Entered 07/13/20 15:04:45



                                                                        Page 2

  1      B E F O R E :

  2      HON ELIZABETH S. STONG

  3      U.S. BANKRUPTCY JUDGE

  4

  5      ECRO:        FANNY RANDAZZO

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                      516-608-2400
Case 1-17-01005-ess     Doc 246-5   Filed 07/13/20   Entered 07/13/20 15:04:45


                                                                          Page 19

   1      this would be an opt-out Rule 23 class; is that right?

   2                  MR. FARRELL:     I believe that's the way it's been

   3      structured.

   4                  THE COURT:     And so isn't it also perhaps a

   5      question of defining what are the common issues that would

   6      be decided on a class basis if we get to the question of

   7      class certification?

   8                  MR. FARRELL:     Well, absolutely, that's sort of

   9      department.     And if we do get to class certification, you're

 10       going to hear from us in detail that there are mostly

 11       individualized issues here that are not susceptible to class

 12       certification.

 13                   THE COURT:     Certainly, damages would be something

 14       to think about very closely.

 15                   MR. FARRELL:     Damages among others.        Another key

 16       issue, Your Honor, would be this whole cost of attendance.

 17       The whole premise of the Plaintiff's case here is that these

 18       loans exceeded the cost of attendance; and, therefore, don't

 19       fit within the statutory scheme.           And whether or not a

 20       particular loan at a particular school for a particular

 21       borrower exceeded the cost of attendance is a highly

 22       individualized question.

 23                   THE COURT:     Aren't there lots of class actions

 24       that are resolved with through the process, whether it's a

 25       settlement or a decision, where in a second step, the

                                     Veritext Legal Solutions
       212-267-6868                    www.veritext.com                      516-608-2400
Case 1-17-01005-ess    Doc 246-5   Filed 07/13/20    Entered 07/13/20 15:04:45


                                                                          Page 20

   1      individual unnamed class members need to show their

   2      entitlement to relief and how much the relief should be from

   3      a common fund?    It's not an unusual procedure, I don't

   4      think.

   5                  MR. FARRELL:     It is not an unusual procedure.           But

   6      the ultimate question will be, on the facts of this case,

   7      whether the individualized questions predominate over the

   8      common questions.    And certainly, you can have a class where

   9      common question predominate, but there would be some level

 10       of individuality that could be handled the way the Court

 11       suggests, where the individualized questions predominate.

 12       And we believe that, here, we don't think class

 13       certification is appropriate.

 14                   The other point I would make about Anderson, Your

 15       Honor, is that it was obviously a hotly contested case.

 16       There were competing opinions out of bankruptcy courts going

 17       both ways on the question.        The time period for filing a

 18       cert of petition in Anderson has not yet passed.              And so, we

 19       don't, as we sit here today, stand here today, we don't know

 20       that the Second Circuit decision is the final word on

 21       Anderson.

 22                   THE COURT:     No, but it is the Second Circuit,

 23       where we are.

 24                   MR. FARRELL:     Absolutely.       But my only point is,

 25       Your Honor, we believe there's going to be further

                                     Veritext Legal Solutions
       212-267-6868                    www.veritext.com                      516-608-2400
